Citation Nr: 0632801	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a skin disorder, claimed as secondary 
to herbicide exposure, has been received.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), claimed as delayed stress syndrome.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to herbicide exposure.

4.  Entitlement to special monthly pension (SMP), based on 
the need for the regular aid and attendance of another person 
(A&A) or housebound status.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the RO in July 2000 and in August 
2001 that declined to reopen a claim for service connection 
for a skin disorder on the basis that new and material 
evidence had not been received; denied service connection for 
PTSD and for peripheral neuropathy; denied entitlement to SMP 
based on the need for A&A or housebound status; and denied 
entitlement to TDIU benefits.  The veteran timely appealed.

In July 2000, the RO denied a disability evaluation in excess 
of 20 percent for residuals of a right knee injury with 
medial meniscectomy.  The veteran filed an appeal for an 
increased rating.  In May 2005, the RO increased the 
disability rating to 40 percent for residuals of a right knee 
injury with medial meniscectomy, effective September 17, 1999 
(date of claim).  The record reflects, in this regard, that 
the veteran has expressed his satisfaction with the assigned, 
combined rating of 50 percent for his service-connected knee 
disabilities (to include a 10 percent rating for a left knee 
disability), and effectively withdrew his substantive appeal 
of the claim in writing in June 2005.  See 38 C.F.R. § 20.202 
(2006).  Hence, the issue of an increased disability rating 
for residuals of a right knee injury with medial meniscectomy 
is no longer in appellate status.  

The claim for service connection for peripheral neuropathy, 
and the reopened claim, discussed below, for service 
connection for a skin disorder are remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required of them.


FINDINGS OF FACT

1.  In September 1985, the Board denied service connection 
for a skin disorder. 

2.  Evidence associated with the claims file since the 
Board's decision in September 1985 contributes a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, and is so significant 
that it must be considered in order to fairly adjudicate the 
claim. 

3.  There is no competent evidence establishing that the 
veteran currently has PTSD or delayed stress syndrome.

4.  The veteran's disabilities, for pension purposes only, 
include low back strain, rated 40 percent disabling; 
ankylosing spondylosis and cervical arthritis, rated 
30 percent disabling; adjustment disorder and dysthymia, 
rated 30 percent disabling; rheumatoid arthritis, rated 20 
percent disabling; residuals of left ankle fracture, rated 10 
percent disabling; hypertension, rated 10 percent disabling; 
and alcohol and marijuana abuse, rated noncompensable. 

5.  The veteran's disabilities do not render him unable to 
care for most of his daily needs without requiring A&A; he is 
neither bedridden nor a patient in a nursing home; nor is he 
so nearly blind as to have corrected visual acuity of 5/200, 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less.

6.  The veteran does not have a single disability ratable as 
100 percent disabling, nor is he housebound in fact.

7.  Service connection is in effect for residuals of a right 
knee medial meniscectomy, rated as 40 percent disabling; and 
for osteoarthritis of the left knee, rated as 10 percent 
disabling. 

8.  The veteran last worked full time in 1989, and part-time 
in 1996; he has a 12th grade level of education, and has 
college courses and work experience in social sciences and as 
a security guard. 

9.  The veteran's service-connected disabilities are not 
shown to be of such a nature or severity to prevent him from 
obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The Board's September 1985 decision denying the veteran's 
claim for service connection for a skin disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  The evidence received since the Board's September 1985 
denial is new and material, and the claim for service 
connection for a skin disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2001). 

3.  The criteria for service connection for PTSD, claimed as 
delayed stress syndrome, are not met.  38 U.S.C.A. §§ 1131, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 
(2006).

4.  The criteria for an award of SMP based on A&A are not 
met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2006).   

5.  The criteria for an award of SMP based on housebound 
status are not met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351(d) 
(2006).   

6.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through January 2001, April 2001, and March 2002 letters, the 
RO notified the veteran of elements of service connection, 
special monthly pension, and of a TDIU; the evidence needed 
to establish each element; and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating actions on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for PTSD, the denial of SMP, and the 
denial of TDIU benefits, as concluded below, because any 
question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.  He had 
previously received all required notice regarding service 
connection, as well as the applicable rating criteria for an 
increased disability rating. The claims that are denied, 
obviously do not entail the setting of a disability rating or 
an effective date.  For any claim that is granted, a 
disability rating and effective dates will be set in future 
decisions by the RO.  Accordingly, the veteran is not harmed 
by any defect with regard to these elements of the notice.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The April 2001 letter notified the veteran that his previous 
claim for service connection for a skin disorder had been 
denied by letter dated in February 1985.  The RO advised the 
veteran of the evidence needed to establish each element for 
a condition caused by herbicide exposure.  The RO told him 
that once a claim had been finally disallowed, new and 
material evidence was required for reopening, and also told 
him what constituted new evidence and what constituted 
material evidence.  This letter satisfied the notice 
requirements of Kent.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with some of the claims decided on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

The veteran has not been afforded an examination for his 
claimed delayed stress syndrome or PTSD.  Under the VCAA, VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  As will be discussed below, there is no 
competent evidence that claimed PTSD or delayed stress 
syndrome may be related to service.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).



II. Petition to Reopen 

The veteran's original claim for service connection for a 
skin disorder was denied by the Board in September 1985.

Evidence of record at the time of the September 1985 decision 
included the veteran's service medical records, showing 
treatment for a cyst on his chin and a rash on his leg; the 
veteran's service personnel records, showing no service in 
Vietnam; VA progress notes, dated in 1980, showing an 
impression of seborrhea; the report of a December 1984 VA 
examination, documenting a history of seborrheic dermatitis 
for six to seven years on the veteran's face, hair, and 
hands; and a February 1985 statement that the veteran was 
exposed to various chemicals in service.  

Based on this evidence, the Board concluded that a chronic 
skin condition was not present during service, that a 
continuity of symptomatology after service was not 
demonstrated, and that the veteran's current seborrheic 
dermatitis was not the result of exposure to chemical 
irritants during military service.  The Board's September 
1985 decision is final.  38 U.S.C.A. §§ 5108, 7104.

The present claim was initiated by the veteran in September 
2000.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under the version of 38 C.F.R. § 3.156(a), applicable to 
claims to reopen received prior to August 21, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since September 1985 includes 
the report of a January 1997 VA examination; private 
treatment records diagnosing actinic keratoses and seborrheic 
keratosis in June 2000; a statement, received from the 
veteran in September 2001, explaining that he loaded cargo 
planes in service that were headed for Vietnam and was 
exposed to herbicides during this time in Fort Lewis, 
Washington; various VA treatment records documenting a skin 
rash; and the report of an August 2004 VA examination, 
finding no evidence of any current skin disease.

When considering the veteran's statements of exposure to 
herbicides in service, although not in Vietnam, together with 
previous medical records showing treatment for a skin 
disorder both during and after service, the evidence is 
significant that it must be considered to fairly adjudicate 
the claim.  Under the pre-August 29, 2001 version of 
38 C.F.R. § 3.156, the evidence need only, at a minimum, 
"contribute a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability," even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 
38 C.F.R. § 3.156.  The Board finds that as the newly 
received evidence meets this requirement, the criteria for 
reopening the claim likewise are met.

As new and material evidence has been received, the claim for 
service connection for a skin disorder is reopened.

III.  Service Connection for PTSD or Delayed Stress Syndrome

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f). 

Service medical records contain no diagnosis of any 
psychiatric disorder, to include PTSD or delayed stress 
syndrome.

VA progress notes, dated in September 1979, reflect an 
assessment of anxiety reaction.

Records received from the Social Security Administration show 
that the veteran has been considered disabled since 
February 6, 1996; his disabilities include severe depression 
with psychosis.

In January 1997, a VA examiner noted clinical depression.  In 
September 1998, the veteran was diagnosed with a depressive 
disorder with psychotic features.

In July 1999, the veteran was diagnosed with an anxiety 
disorder.  His stressors at that time were reportedly elderly 
parents who might not live long, and a son who was in trouble 
with the law.

VA progress notes, dated in June 2000, show that the veteran 
complained of recent stressors at home associated with his 
family.

In November 2000, the veteran filed a claim for service 
connection for delayed stress syndrome.  In an August 2001 
statement, the veteran reported that he spent four months in 
the Madigan General Hospital in Fort Lewis, Washington, 
during service, and had witnessed all kinds of injured and 
dying Army personnel.  The veteran reportedly still had 
nightmares.

More recent VA progress notes include diagnoses of adjustment 
disorder, depressed, in August 2002.

What is missing in this case is competent evidence of a 
current diagnosis of PTSD or of delayed stress syndrome.  
Neither the veteran nor his representative has presented or 
alluded to the existence of any medical opinion that would, 
in fact, establish a diagnosis of PTSD or delayed stress 
syndrome, despite being asked or invited to present or 
identify such evidence via the VA's January 2001 and March 
2002 letters.

Although the veteran has claimed that he has delayed stress 
syndrome or PTSD, he is a lay person, and lacks the requisite 
medical knowledge to make a competent diagnosis.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
notwithstanding the veteran's assertions, there is no 
competent evidence that he currently has delayed stress 
syndrome or PTSD.  Because there is competent medical 
evidence diagnosing depression, anxiety, and adjustment 
disorder, further examination is not required to satisfy the 
duty to assist.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, in the absence of proof of the currently 
claimed disability, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
38 C.F.R. § 3.304(f).

Because there is no competent evidence of a current diagnosis 
of PTSD or of delayed stress syndrome, the preponderance of 
the evidence is against the claim.  The benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

IV.  SMP Based on the Need for A&A or Housebound Status

For pension purposes only, the veteran's disabilities include 
low back strain, rated 40 percent disabling; ankylosing 
spondylosis and cervical arthritis, rated 30 percent 
disabling; adjustment disorder and dysthymia, rated 30 
percent disabling; rheumatoid arthritis, rated 20 percent 
disabling; residuals of left ankle fracture, rated 10 percent 
disabling; hypertension, rated 10 percent disabling; and 
alcohol and marijuana abuse, rated noncompensable.  

Under the applicable criteria, increased pension is payable 
to a veteran by reason of need for A&A or by reason of being 
housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.351(a)(1).

The need for A&A means helplessness or being so nearly 
helpless as to require the regular A&A of another person.  
38 C.F.R. § 3.351(b).  A veteran will be considered in need 
of regular A&A if he (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200, or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
A&A under the criteria set forth in 38 C.F.R. § 3.352(a).  
38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)):  
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  "Bedridden" 
will be a proper basis for the determination.  For the 
purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which a veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that a veteran is so helpless as to need regular 
A&A, not that there be a constant need.  Determinations that 
a veteran is so helpless as to be in need of regular A&A will 
not be based solely upon an opinion that his condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Veterans Appeals (known as the U.S. Court of Appeals for 
Veterans Claims since March 1, 1999) held that it was 
mandatory for VA to consider the enumerated factors under 
38 C.F.R. § 3.352(a); that eligibility required at least one 
of the enumerated factors to be present; and that, because 
the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the 
enumerated factors. 

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular A&A shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) a veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

The veteran contends that he is entitled to SMP based on A&A 
or housebound status because of the worsening nature of his 
disabilities which basically confine him to his home.  He 
asserts that he is in constant pain and must take daily 
medication.

In this case, the evidence does not meet the criteria for SMP 
based on A&A or housebound status.  

The report of an August 2004 VA examination does not reveal 
any disability affecting the veteran that renders him so 
helpless that he requires the regular A&A of another person.  
Although the veteran receives the assistance of his son who 
lives with him and who helps him with household matters, the 
examiner found that the veteran is able to easily care for 
himself with all of his daily activities.  The veteran is 
able to walk around the room without difficulty, though he 
uses a cane.  He is able to rise from a chair and be seated 
without pain, and he does not have any problems with eating 
any kind of foods.  The examiner opined that the veteran is 
able to care for himself at home.

The veteran is not blind; he is not a patient in a nursing 
home, and he is able to feed himself.  The overall evidence 
shows independence for self-care tasks.  There is no evidence 
that the veteran's disabilities prevent him from protecting 
himself from the hazards or dangers incident to his daily 
environment.  The veteran is able to walk, and he is not 
bedridden.  Hence, the evidence does not demonstrate an 
inability to perform most of the functions associated with 
daily living.

Second, with respect to the question of entitlement to SMP 
based on housebound status, the Board initially observes that 
this benefit is available contingent upon a showing that a 
disability is ratable at 100 percent.  In this case, the 
veteran does not have a single disability that is so rated, 
and he thus lacks the basic requirement for entitlement.  
Moreover, the August 2004 examiner did not find that the 
veteran was permanently bedridden.  While a friend of the 
veteran indicated that the veteran had to have someone take 
him wherever he goes, he is, in fact, not housebound.  Since 
the prerequisites for housebound benefits have not been met, 
an award of SMP based on housebound status is not warranted. 

For these reasons, the claim for SMP based on A&A or 
housebound status must be denied.  As the weight of the 
competent evidence is against the claim, the doctrine of 
reasonable doubt is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 


V.  TDIU Benefits

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

In determining whether the veteran is entitled to TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993); 38 C.F.R. § 3.341(a).

In this case, the veteran has a 12th grade education, and had 
college courses in social sciences.  He reportedly last 
worked full time in 1989, and had worked as a security guard 
in February 1996.  Prior to then, he mostly had jobs in the 
areas of social work and postal office.

Service connection is currently in effect for residuals of a 
right knee medial meniscectomy, rated as 40 percent 
disabling; and for osteoarthritis of the left knee, rated as 
10 percent disabling.  These ratings clearly does not meet 
the minimum percentage requirement for TDIU under 38 C.F.R. § 
4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  That 
notwithstanding, the record simply does not establish that 
the veteran's service-connected disabilities render him 
unemployable.  

The report of a September 2002 VA examination reflects that 
the range of motion of each of the veteran's knees was to 140 
degrees on flexion and to 0 degrees on extension.  There was 
no tenderness to palpation of either knee.  There was no 
edema, effusion, redness, heat, or abnormal movement.  There 
was a slight limp to the right with ambulation.  The veteran 
reported daily flare-ups, precipitated by prolonged walking, 
standing, sitting, squatting, and stairs.  Alleviating 
factors included rest, analgesic cream, laying down, and 
taking pain medication.  The examiner diagnosed mild 
osteoarthritis of both knees.

The report of an August 2004 VA examination indicates that 
the veteran denied using any knee braces, and had not had any 
injections for pain in his knees.  He walked with a cane due 
to increased pain.  On examination, the veteran could only 
flex and extend his right knee between 30 degrees and 100 
degrees.  Crepitus was noted throughout the range of motion.  
The examiner noted some generalized arthritis in the 
veteran's hips, knees, and other joints, but found nothing to 
the point that would prevent the veteran from performing any 
type of work.  The examiner opined that the veteran was able 
to work.  
 
The August 2004 examiner also noted that the veteran was able 
to rise and be seated from a chair; to walk around a room 
without any difficulties, even when using a cane; and was 
able to take care of his activities of daily living.

Given the findings of mild osteoarthritis of both knees and 
some decreased range of motion of the right knee due to pain, 
but without significant functional deficits to prevent the 
veteran from performing any type of work, the August 2004 VA 
examination report essentially provides an opinion that the 
veteran's service-connected disabilities would not preclude 
employment consistent with his experience.  

There is no medical opinion to the contrary.  Although the 
veteran, obviously, has expressed a contrary opinion, that 
opinion is outweighed by the relatively slight functional 
deficits noted on recent examinations.  

The ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993)).  

Here, the competent and objective evidence simply does not 
demonstrate that the veteran is unable to obtain or retain 
substantially gainful employment solely because of his 
service-connected disabilities.  In fact, a November 1999 
notice from the Social Security Administration reflects that 
the veteran became unable to work in February 1996 because of 
severe depression with psychosis, arthritis, and a bladder 
disorder.

As noted above, impairment from non-service-connected 
disabilities is not for consideration in awarding a TDIU.  
See 38 C.F.R. § 3.341(a).  Here, the evidence weighs against 
the claim.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
skin disorder is granted to this extent only.

Service connection for PTSD, claimed as delayed stress 
syndrome, is denied.

Special monthly pension based on A&A or housebound status is 
denied.

The claim of entitlement to a TDIU is denied.


REMAND

As the petition to reopen the claim for service connection 
for a skin disability has been granted, de novo consideration 
of the claim on appeal is appropriate.  However, the Board 
finds that additional development of that claim, and the 
veteran's claim for service connection for peripheral 
neuropathy-each claimed as due to herbicide exposure in 
service-is warranted.

The evidence includes diagnoses and treatment of peripheral 
neuropathy in December 2000, and of various skin disorders 
post-service.

Service connection for disability claimed as due to exposure 
to Agent Orange may be established by showing that the 
claimant has a disease, listed in 3.309(e), that is 
manifested within the applicable time period, or by showing 
that the claimed disability is, in fact, causally linked to 
such exposure.  See 38 U.S.C.A. §§ 1113(b) and 1116, and 38 
C.F.R. §§ 3.303, 3.307, and 3.309.  See also Brock v. Brown, 
10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 
38 C.F.R. § 3.307(a)(6)(iii)).  In this case, however, the 
veteran did not serve in Vietnam.

The veteran asserts that he was exposed to Agent Orange in 
service while stationed in Fort Lewis, Washington.  He 
contends that he loaded cargo planes with herbicides that 
were headed for Vietnam.

Under these circumstances, the RO or AMC should attempt to 
verify, through official channels, the likelihood of the 
veteran's exposure to herbicides in service in Fort Lewis, 
Washington, or elsewhere.  Direct service connection is for 
consideration for claims based on alleged exposure to 
herbicide agents in locations other than Vietnam.  See 
38 C.F.R. § 3.303(d); VA Adjudication Procedure Manual M21-1, 
Part VI, paras. 7.01(a), 7.01(e), 7.20(b).  Such exposure 
must be established on a factual basis.  Id.  In this regard, 
the veteran contends that he loaded cargo planes with 
herbicides that were headed for Vietnam.  His personnel 
records also reflect that the veteran served overseas in 
Germany from November 16, 1969, to December 2, 1970.

The evidence needed to substantiate each of the claims for 
service connection is competent evidence that the veteran was 
exposed to Agent Orange or experienced a disease or injury in 
service, and that each of the current disabilities was the 
result of the exposure or other disease or injury in service.  
If actual in-service exposure to herbicides or other disease 
or injury in service is established, the RO or AMC should 
afford the veteran an examination to determine whether he 
currently has a skin disability and/or peripheral neuropathy 
that is related to his active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake all 
appropriate action to attempt to verify, 
through official channels, the likelihood 
of the veteran's exposure to herbicides, 
or other disease or injury in service in 
Fort Lewis, Washington-specifically, 
while loading cargo planes headed for 
Vietnam.  If necessary, the RO should 
request the veteran's service personnel 
records from the National Personnel 
Records Center (NPRC), and associate them 
with the claims file.  

2.  If in-service exposure to herbicides, 
or other disease or injury in service is 
established, the veteran should be 
afforded a VA examination to identify all 
current disability underlying the 
veteran's current complaints of a skin 
disorder and of peripheral neuropathy; 
and to determine whether it is at least 
as likely as not (50 percent probability 
or more) that any such disability is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service 
exposure to herbicide or other disease or 
injury suffered by the veteran.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner, and the 
examination report or an addendum, should 
reflect consideration of the file.

If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  
The veteran is advised that failure 
without good cause to report for a 
scheduled examination could result in the 
denial of his claims.

3.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal for 
service connection for a skin disability 
and for peripheral neuropathy.  If the 
benefits sought remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC), before returning it 
to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


